DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims priority from provisional application62428858, filed 12/01/2016.
Status of Claims
	Claims 1-20 are pending.
	Claims 13 and 17-20 have been withdrawn from consideration.

 Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Election/Restrictions
Applicant's election with traverse of Invention I (Apparatus) and Species 2 (Figures 3-6) in the reply filed on 12/14/2020 is acknowledged.  The traversal is on the ground(s) that the identified materially different method of use is outside of the field of endeavor and is solely based on the drawings.  This is not found persuasive because the applicant’s invention is fully capable of many materially different uses where a pin or tab is needed including the identified ball marker.  The applicant goes on to say that the species are not specifically described as to what shapes and structures are different.  Any cursory review of the drawings would readily identify all the different elements (stem shapes, head shapes, anchors, etc.), which all require further search and . 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to for improper reference numbering, inconsistent markings, incorrect line layering, and bad line work.  Specifically, Figure 5 shows the stem as having a single constant diameter, which contradicts with the tapered stem shown in Figure 6.  Figure 5 has the outer layer references as element 28, which does not appear to be part of the stem.  Figure 5 has a square portion near the top without any description as to what the element is. Figure 6 has a line showing the base of the head member extending through the fin of the stem.  Even as a cutaway drawing this line should not go into the stem or it should be marked as a dashed/hidden line.  Additionally the lines of the fins appear to be inconsistent with Figures 3-5 and randomly stop without a proper end point.  Element 40 is drawn as several spikes in Figures 3 but only a single spike in Figures 5-6.  Finally, element 40 is drawn as having a flat upper surface.  It is unclear how this upper surface would mate with the convex inferior surface as drawn.
These issues are identified within the elected embodiment, but the applicant is required to review all figures for similar and additional issues.


	
Specification
The disclosure is objected to because of the following minor informalities: unusual formatting.  The last lines of paragraph [0006] have unusual spacing and structure.  It appears that the last two lines should not be separated from line 7.

Claim Objections
Claims 1 and 12 are objected to because of the following informality: unusual formatting.  Both independent claims introduce the 3 components with a capital letter A 
Claim 2 is objected to for vague wording.  Claim 2 refers to the fins as “a plurality of laterally extending fins”, but these fins have already been defined in claim 1.  Additionally, the fins were called fin members not fins.  The applicant is advised to amend this recitation to say “wherein the at least one laterally extending fin member is a plurality of laterally extending fin members”.
Claim 6 is objected to for identifying the outer convex surface as part of the implant instead of being part of the head member as initially defined in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation "the inner surface" in line 3.  The inner surfaces is previously defined and referred to throughout as “the concave inner 
Claims 9 and 16 recite the limitation "the thickness" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 9 and 16 recite the limitation "a concave inner surface" in line 3.  This limitation has been previously defined within the claims.  Therefore in its current form the claim is defining a second additional surface.  The applicant is advised to amend line 3 of these claims to recite “the concave inner surface”.
Claims 9, 10, and 16 are rendered indefinite for the requirement of the head to have a central surface.  The head appears to have a single continuous surface. It is unclear where a separate central surface is present.  The applicant is advised to amend this limitation to say a central portion. Additionally, the taper of the elected embodiment appears to be from the periphery to the central portion not the opposite configuration as states in claim 9.  Since the division between the stem and the head is not clearly identified it is impossible to determine where one ends and the other begins.  Therefore the thickness in the central portion is unknown.  Accordingly it is unclear how the thickest portion is between the central surface and the periphery and not at the central portion.
Claim 10 is rendered indefinite by the limitation “thickest between a location between the central surface and the periphery”.  
Claim 11 recites the limitation "the spiked member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
11 recites the limitation "the centrally located stem member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation "the one or more laterally extending fin members" in lines 2-3.  This limitation has been previously defined within the claim.  The applicant is advised to amend line 3 of claim 14 to recite “the one or more laterally extending fins extend….”
Claim 15 recites the limitation "the inner surface" in line 2.  The inner surfaces is previously defined and referred to throughout as “the concave inner surface”.  The applicant must amend all recitations referring to the surfaces to be consistent.  
Claim 15 is rendered indefinite by the requirement for the spike members to “extend radially outwardly from the stem member”.  This appears to be combining the configuration of the fins and stems.  The applicant is advised to say that the spike members are spaced apart from each other and “spaced radially outward from the stem member.” 
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject All of the recitations currently present in claim 11 are already required by claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Strzepa et al (Strzepa) US 2009/0228104 in view of Vitale USPN 5,683,466.  
	Strzepa discloses the invention substantially as claimed being an implant capable of use on a joint end face 200 (shown best in Figure 9) comprising a head member 205 having an outer convex surface 210 and an inner concave surface 215 
	Vitale teaches the use of an implant for use on a joint facing end of a bone wherein the concave surface further comprises spikes (24 shown best in Figures 3-4) spaced apart equidistantly and radially having a smaller diameter than the central post in the same field of endeavor for the purpose of preventing rotation and backing out of the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the spikes in the shown configuration of Vitale with the implant of Strzepa in order to help prevent the implant from rotating or backing out of the implant site.  
In regards to claim 8, Strzepa discloses the stem and head can be formed from a porous material [0056].
In regards to claims 9-10, as explained in the drawing objections and 112 rejections above the applicant’s elected embodiment does not meet the limitations of these claims.  In order to advance prosecution the examiner as identified Figure 9 of Strzepa as disclosing the same type of taper and orientation as the applicant’s elected embodiment.  Therefore the implant of Strzepa reads upon these claims as much as the applicant’s own invention.

Claims 6, 7, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strzepa and Vitale (Combination 1) as applied to claims 1-5 and 8-11  above, and further in view of Brown et al (Brown) US 2012/0259419 A1.
Combination 1 discloses the invention substantially as claimed being described above.  However, Strzepa does not disclose the use of notches extending from the periphery of the head.
	Brown teaches the use of an implant for use on a joint facing end of a bone wherein the periphery of the head further comprises notches (130/132 shown best in Figures 1-2) spaced apart from each other in the same field of endeavor for the purpose of being engaged by tools for insertion and/or removal of the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the notches in the shown configuration of Brown with the implant of Strzepa in order to provide the operator with increased grip and control over the implant during insertion and or removal procedures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/           Primary Examiner, Art Unit 3774